Title: From George Washington to Colonel David Forman, 10 July 1780
From: Washington, George
To: Forman, David


					
						Head Quarters near Passaic Falls [N.J.]July 10th 1780
						Dear Sir
					
					You will herewith recive Dispatches for His Excellency the Count de Rochambaut, and the Chevalier de Ternay or such other Admiral as may command the Fleet expected from France. Their contents are of the most important and interesting nature—and I have to request the favor of you to send them on board the Fleet as soon as possible, after they arrive on the Monmouth Coast, or off the Hook by a sure and expeditious conveyance. If circumstances will admit, I shall be happy if you will be the bearer yourself and that You will upon every ocassion afford our Allies such assistance as may be in your power.
					Besides conveying the Dispatches to the Fleet—I am to entreat that the moment you are advised of their arrival, You will dispatch a trusty and safe Express with a Letter to Captn Patrick Dennis near Baskenridge to announce the same. and also another to myself. I have no

scruples in making these several requests—beca⟨use I⟩ have constantly experienced your readiness to render every good office in your power; and know your great zeal for your Country’s service. I am Dear Sir With great regard and esteem Your Most Obedt Servt
					
						Go: Washington
					
					
						P.S. The Inclosed is a Letter from the Marquiss Fayette—introducing You to The French Genl & Admiral.
					
				